Appeal from an order of the Family Court, Erie County (Janice M. Rosa, J.), entered December 18, 2002 in a proceeding pursuant to Social Services Law § 384-b. The order adjudged Shantia J. to be an abandoned child, terminated respondent’s parental rights and transferred the guardianship and custody rights of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Pine, J.P, Hurlbutt, Kehoe, Lawton and Hayes, JJ.